Citation Nr: 1434080	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-36 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as bronchitis, chronic obstructive pulmonary disease (COPD), and asbestos-related disease, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2013), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from October 1955 to October 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, that denied service connection for asbestos-related disease (listed as asbestos disease), to include as due to asbestos exposure; and on appeal of a March 2010 rating decision of the VA Regional Office in Indianapolis, Indiana that denied service connection for bronchitis and for COPD.  

In December 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

In February 2014, the Board remanded this appeal for further development.  The Board indicated that the issues addressed pursuant to the September 2009 and March 2010 RO decisions, respectively, would be addressed as one issue of entitlement to service connection for a respiratory disability, claimed as bronchitis, COPD, and asbestos-related disease, to include as due to asbestos exposure.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in February 2014, partly to schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed respiratory disability, claimed as bronchitis, COPD, and asbestos-related disease, to include as due to asbestos exposure.  The examiner was to diagnose all current respiratory disabilities, to include bronchitis, COPD, and any asbestos-related disease such as asbestosis.  The examiner was also to indicate whether it was at least as likely as not (a 50 percent or greater probability) that any currently diagnosed respiratory disabilities were related to and/or had their onset during the Veteran's period of service, to include any exposure to asbestos during service.  

The February 2014 Board remand also directed that the examiner must specifically acknowledge and discuss the Veteran's reports of respiratory problems during service, his reports of exposure to asbestos, smoke, and toxic fumes as a firefighter during service, and his reports of respiratory problems since service.  

Pursuant to the February 2014 remand, the Veteran was afforded a VA respiratory conditions (other than tuberculosis and sleep apnea) examination in March 2014.  There was a notation that the Veteran's claim file was reviewed.  The Veteran reported that when he was in Japan during service, he had problems with breathing and was diagnosed with bronchitis.  He stated that it took him over six weeks to recover from his bronchitis.  The Veteran indicated that he trained the Japanese on how to fight fires during his period of service.  He maintained that he suffered smoke inhalation during service and that the mask he wore was made of asbestos.  The Veteran reported that once he was separated from service, he was treated for bronchitis on a couple of occasions.  He also stated that he had a smoking history of less than one pack per day for six or seven years.  The Veteran stated that he did have a long history of smoke inhalation as a piano player at the American Legion.  

The diagnosis was emphysema.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran had a pulmonary appointment in February 28, 2014 and that the physician documented an impression of mild emphysematous changes with fine septal thickening and tree in bud nodularity, peripherally, in an asymptomatic patient.  It was noted that the physician indicated that the etiology was unclear, and possibly viral versus inhalational, with positive cockatiel and secondhand smoke exposure at home.  The examiner indicated that the physician also stated that there was a small possibility that such was drug-induced (Gabapentin), but that medication should not be stopped based on that possibility.  The examiner further stated that the physician indicated that there was no evidence of asbestos-induced lung disease.  

The examiner reported that the Veteran did not have a diagnosis of bronchitis or asbestos-related disease by a pulmonologist.  The examiner commented that it was less likely than not that the Veteran's mild emphysematous changes per a computed tomography scan were due to his military service.  

The VA examiner stated that the Veteran did not have a diagnosis of bronchitis or asbestos-related disease by a pulmonologist.  However, the Veteran has been diagnosed with both bronchitis and COPD during the pendency of this appeal.  For example, several July 2009 VA treatment entries related diagnoses of bronchitis.  Additionally, a July 2009 VA radiological report noted an indication of a COPD exacerbation, but with an impression of no acute cardiopulmonary abnormality.  The "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Further, while the examiner indicated that it was less likely than not that the Veteran's mild emphysematous changes were due to his military service, she did not provide much in the way of a rationale for her opinion, other than to refer to the February 28, 2014 VA treatment entry.  The examiner also did not specifically address the Veteran's reports of respiratory problems during service, including his reports of exposure to asbestos, smoke, and toxic fumes as a firefighter during service, and his reports of respiratory problems since service, as directed in the February 2014 remand.  The Veteran is competent to report having respiratory problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, the VA examiner did not refer to a February 2014 statement from a VA nurse practitioner that is positive as to the Veteran's claim, and that specifically referred to diagnoses of COPD and bronchitis.  

In a February 2014 statement, a VA nurse practitioner indicated that the Veteran served in the Air Force from 1955 to 1959 and that his military occupation was as a firefighter.  It was noted that, as a firefighter, the Veteran had to train with, as well as put out, fires, where toxins were burning and there was thick black smoke.  The nurse practitioner indicated that the Veteran reported at a December hearing that he was not provided with an oxygen tank to provide fresh air and that his only source of air was to breath air which contained burning toxins.  The nurse practitioner stated that, assuming the Veteran's reported history was true and accurate, it was her professional opinion that the Veteran's diagnoses of COPD and bronchitis were more likely than not the result of his service in the Air Force as a firefighter.  

There is no indication that the VA nurse practitioner reviewed the Veteran's claim file.  Additionally, the nurse practitioner's opinion is clearly contradictory to the opinions provided by the VA examiner, pursuant to the March 2014 VA respiratory conditions (other than tuberculosis and sleep apnea) examination.  

In light of the problems with the March 2014 VA respiratory conditions (other than tuberculosis and sleep apnea) examination, and the contradictory February 2014 statement from the VA nurse practitioner, further development is required.   38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The VA examiner specifically referred to a February 28, 2014 VA treatment report.  However, the most recent VA treatment report of record, from the Indianapolis, Indiana, VA Medical Center, is dated February 21, 2014 .  All treatment records from that date must be obtained. See Bell v. Derwinski, 2 Vet. App. 611 (1992).




Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA treatment records dated since February 21, 2014, that are not already in the claim folder relating to his  treatment for respiratory problems, including from the Indianapolis, Indiana, VA Medical Center.  

2.  Ask the Veteran to identify all other medical providers who have treated him for respiratory problems since February 2014.  Obtain copies of any relevant medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined the Veteran, to determine the nature and likely etiology of his claimed respiratory disability, claimed as bronchitis, COPD, and asbestos-related disease, to include as due to asbestos exposure.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current respiratory disabilities, to include bronchitis, COPD, and any asbestos-related disease such as asbestosis.  

The examiner is to provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed respiratory disabilities are related to and/or had their onset during his period of service, to include any exposure to asbestos during service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of respiratory problems during service, his reports of exposure to asbestos, smoke, and toxic fumes as a firefighter during service, and his reports of respiratory problems since service.  

The examiner must specifically comment on the February statement from a VA nurse practitioner which indicated that, assuming the Veteran's reported history was true and accurate, it was her professional opinion that the Veteran's diagnoses of COPD and bronchitis were more likely than not the result of his service in the Air Force as a fire fighter.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



